Title: To Thomas Jefferson from Albert Gallatin, 12 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Decer. 12th 1808
                  
                  Will you have the goodness to read the enclosed report & to suggest any alterations which you may think necessary.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               